Sharpe, J.
Plaintiff brought replevin for an automobile sold to him by defendant, of which defendant claimed possession under a title retaining contract. At the opening of the trial, plaintiff’s counsel “advised the court that his client had chosen not to proceed with the case.” Defendant’s counsel then waived the return of the vehicle and elected to take judgment for the. amount of its special interest therein. Proof of such interest was offered and judgment entered for defendant for $1,250. The case was tried by the court without a jury. There was no request for findings, nor were any made or filed. Plaintiff moved for a new trial, which was denied and the reasons therefor filed. This judgment plaintiff seeks to review by writ of error.
In the early case of Haines v. Saviers, 93 Mich. 440, this court said:
“He who desires to review in this court a judgment, wherein a trial was had before the court without a jury, and to question the conclusions reached by such court upon the facts and the law, must have a written finding, both of facts and law, and must take his exceptions thereto.”
We can but again call attention to the statute (3 Comp. Laws 1915, § 12586) and the rule (Circuit Court Rule No. 45). Among the later cases are McDonell v. Union Trust Co., 139 Mich. 386; Nichol v. Ward, 156 Mich. 136, and Wilson v. Hugus, 163 Mich. 577. The record presents no question which we can review.
The judgment is affirmed.
Fellows, C. J., and Wiest, McDonald, Clark, Bird, Moore, and Steere, JJ., concurred.